ORM)
                      ''Plf'AL                                                           09/01/2020


          IN THE SUPREME COURT OF THE STATE OF MONTAk                            ED  Case Number: PR 20-0005


                                      PR 20-0005
                                                                         SEP 0 I   an
                                                                      Bowan C3reertwood
                                                                    Clerk of Supreme
                                                                                     Court
                                                                       State of Montana
IN RE THE MOTION OF CHAD DANIEL BERNARD
FOR ADMISSION TO THE BAR OF THE STATE OF                                     ORDER
MONTANA



      Chad Daniel Bernard has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Bernard has provided the necessary
documentation and has satisfied the requirernents prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Chad Daniel Bernard may be sworn in to the practice of law in the State of
Montana. Arrangements for swearing in rnay be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this      — day of September, 2020.



                                                             Chief Justice